IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: C.B., A MINOR                       : No. 109 WAL 2020
                                           :
                                           :
PETITION OF: BLAIR COUNTY                  : Petition for Allowance of Appeal
CHILDREN, YOUTH AND FAMILIES               : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.